FILED
                             NOT FOR PUBLICATION                             JAN 27 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARCOS SANCHEZ-MACIAS,                           No. 14-71948

               Petitioner,                       Agency No. A087-744-542

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Marcos Sanchez-Macias, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) final order of removal. We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence findings of fact, Gutierrez v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mukasey, 521 F.3d 1114, 1116 (9th Cir. 2008), and we deny the petition for

review.

      Substantial evidence supports the agency’s determination that Sanchez-

Macias failed to establish the requisite ten years of continuous physical presence in

the United States for cancellation of removal, where his testimony and record

evidence supported the agency’s finding that Sanchez-Macias knowingly and

voluntarily accepted voluntary departure in lieu of removal proceedings in 2009.

See 8 U.S.C. § 1229b(b)(1)(A); Gutierrez, 521 F.3d at 1117-18 (acceptance of

voluntary departure terminates physical presence if petitioner understood he had

the right to go before an IJ and chose to depart instead).

      In light of this disposition, we need not reach Sanchez-Macias’ remaining

contentions regarding his equities in the United States, his credibility, whether he

demonstrated good moral character, or whether he made a false claim of United

States citizenship.

      PETITION FOR REVIEW DENIED.




                                           2                                   14-71948